
	

113 HR 2926 IH: Freedom to Pray Act
U.S. House of Representatives
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2926
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2013
			Mr. Alexander
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To prohibit the revocation or withholding of Federal
		  funds to programs whose participants carry out voluntary religious
		  activities.
	
	
		1.Short titleThis Act may be cited as the
			 Freedom to Pray
			 Act.
		2.Prohibition on
			 withholding Federal funds to programs whose participants conduct voluntary
			 religious activities
			(a)In
			 GeneralIt shall be unlawful
			 for the Federal Government to revoke or withhold Federal financial assistance
			 that would otherwise be provided to any recipient of such assistance on the
			 basis of religious activities that are conducted voluntarily and initiated by
			 participants in a program or activity carried out by such recipient.
			(b)Rules of
			 constructionNothing in this Act shall be construed to authorize
			 the United States or any State or political subdivision thereof—
				(1)to sponsor a
			 religious activity;
				(2)to prohibit a
			 recipient of Federal financial assistance from ensuring that a religious
			 activity does not materially and substantially interfere with the orderly
			 conduct of the program or activities carried out by such recipient;
				(3)to require any
			 person to participate in prayer or other religious activity; or
				(4)to compel any
			 employee or agent of a program or activity that is carried out by a recipient
			 of Federal financial assistance to participate in an activity if the content of
			 the speech at the activity is contrary to the beliefs of the employee or
			 agent.
				
